Opinion by
Mr. Justice Elkin,
A sense of professional duty, always commendable, but in the present case scarcely warranted by the facts, has impelled the learned counsel for appellant to bring to the consideration of this court nineteen assignments of error. We have carefully considered these assignments, and as a' result of our examination have concluded that no one of them, nor all of them combined, constitute reversible error. They do show diligence and research by those intrusted with the interests of their client. The case has been twice tried in the court below, and is here a second time for review. When the case was here before it was decided that there was sufficient evidence produced at the trial to require that the question of manslaughter should have been submitted to the jury, and that it was error in view of all the testimony to peremptorily charge that the defendant should either be convicted of murder, or acquitted on the ground of self-defense. On this ground alone the case was sent back for trial and that question does not arise on this appeal.
The errors now alleged relate to the challenge of jurors; the refusal to permit the defendant to offer certain testimony by way of contradiction; the instructions of the trial judge in defining the different degrees of murder; the refusal to admit testimony showing the reputation of the Black Hand Society; and the adequacy of the charge. We are not convinced that any of the matters complained of did the defendant any harm, or that any right vouchsafed by law to a person on trial for murder was denied this defendant. The charge was exhaustive and covered every phase of the case. It was a full, fair and complete presentation of the law as related to the facts, and in our opinion, the defendant has no just cause of complaint. We had some hesitation about the *330fourth assignment, but on the whole are inclined to agree with the learned trial judge that the refusal to admit this parol testimony by way of contradiction, the ground for which had not been properly laid, did the defendant no harm, because, even if the testimony had been admitted, it was immaterial for the purpose of affecting either ground of defense set up by the accused. It certainly does not amount to reversible error. The defendant has had the advantage of two trials before juries of his peers according to the law of the land, under the supervision of a learned trial judge, and we are not convinced either that there has been a miscarriage of justice, or that he has been denied any rights to which he was entitled under the law.
The assignments of error are, therefore, overruled and judgment affirmed.